Name: Commission Regulation (EEC) No 2077/84 of 19 July 1984 amending Regulation No 282/67/EEC on detailed rules on intervention for oil seeds
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 20 . 7 . 84 Official Journal of the European Communities No L 192/ 9 COMMISSION REGULATION (EEC) No 2077/84 of 19 July 1984 amending Regulation No 282/67/EEC on detailed rules on intervention for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 26 (3) thereof, Whereas Article 7 of Commission Regulation No 282/67/EEC ( 3), as last amended by Regulation (EEC) No 2039/83 (4) provides that increases or reductions are to be made in the intervention price paid for seed which is not of standard quality ; whereas, in view of the price developments during the 1983/84 marketing year, the increases and reductions set out in Annex I to Regulation No 282/67/EEC should be altered ; Whereas Article 7a, paragraph 1 , of the same Regula ­ tion provides for a special premium for certain rape seed low in glucosinolates, presented for intervention during the 1983/84 marketing year ; whereas this premium should be maintained for the 1984/85 marketing year ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 Regulation No 282/67/EEC is hereby amended as follows : 1 . In Article 7a, paragraph 1 , 'marketing year 1983/84' is replaced by 'marketing years 1983/84 and 1984/85'. 2 . In part I of Annex I , '0,025 ECU' is replaced by '0,045 ECU'. 3 . In part II of Annex I , '0,035 ECU' is replaced by '0,055 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966 , p. 3025/66 . (2) OJ No L 150 , 6 . 6 . 1984, p. 5 . O OJ No L 151 , 13 . 7 . 1967 , p. 1 . (4 OJ No L 200, 23 . 7 . 1983 , p. 22 .